Exhibit 10.1

 

LEASE REALIGNMENT AGREEMENT

 

This Lease Realignment Agreement (this “Agreement”) is made August 4, 2009,
among Senior Housing Properties Trust (“SNH”) and its subsidiaries listed on the
signature page to this Agreement (together with SNH, the “SNH Parties”) and Five
Star Quality Care, Inc. (“Five Star”) and its subsidiaries listed on the
signature page to this Agreement (together with Five Star, the “Five Star
Parties” and together with the SNH Parties, the “Parties”).

 

RECITAL

 

Certain of the SNH Parties and certain of the Five Star Parties are,
respectively, landlords and tenants under the leases listed on Schedule A
(collectively, the “Leases”) of skilled nursing, intermediate care, independent
living, assisted living, special care and group home facilities, rehabilitation
hospital, clinic or professional level health or medical services facilities,
and other healthcare properties identified in the Leases (collectively, “Leased
Properties”).

 

To facilitate a term loan (“Term Loan”) to be made to SNH FM Financing LLC, a
wholly owned subsidiary of SNH (“SNH Financing”), by Citibank, N.A.
(“Citibank”), the Parties have agreed to (a) amend and restate the Leases
numbered 1-4 on Schedule A (collectively, as amended and restated, the “Amended
and Restated Leases”) to, inter alia, change the pools of Leased Properties
demised thereunder and to further amend (the “First Amendment”) the Amended and
Restated Lease under which the Leased Properties identified on Schedule B (the
“Mortgaged Properties”) will be leased (the “Term Loan Lease”), (b) amend and
restate the security agreements from the tenants under the Amended and Restated
Leases (collectively, the “Amended and Restated Security Agreements”), (c) amend
and restate certain of the subleases under the Amended and Restated Leases,
(collectively, the “Amended and Restated Subleases”), (d) amend and restate the
security agreements from the subtenants under the Amended and Restated Subleases
(collectively, the “Amended and Restated Subtenant Security Agreements”),
(e) amend and restate the Five Star guarantees and the subtenants’ guarantees of
the Amended and Restated Leases (collectively, the “Amended and Restated
Guarantys”), (f) terminate all pledges of equity interests of tenants and
subtenants under the Leases and an assignment and security agreement with
respect to reserves for furniture, fixtures and equipment thereunder
(collectively, the “Termination Agreements”), (g) the sale by certain of the
Five Star Parties to the SNH Party that is the landlord under the Term Loan
Lease of furniture, fixtures and equipment (the “FF&E”) located at the Mortgaged
Properties, (h) the pledge by certain of the Five Star Parties to Citibank of
inventory and equipment used at the Mortgaged Properties and leases, rents,
contracts and accounts receivable relating to or arising from operation of the
Mortgaged Properties pursuant to Subordination, Assignment and Security
Agreements (the “SASAs”) and certain further amendments to the Term Loan Lease
as provided therein, and (i) conform certain reporting and operational
obligations of those Five Star Parties which are tenants and/or operators of the
Mortgaged Properties to those required by the Term Loan.

 

In addition, to facilitate the Term Loan, certain of the Five Star Parties have
been in negotiation with Citibank with respect to agreements and instruments to
be executed and delivered by them in connection therewith and with Wachovia
Bank, National Association (“Wachovia”) with respect to amendments to their
credit facility with Wachovia.

 

--------------------------------------------------------------------------------


 

In connection with all of the foregoing, the Parties have agreed to certain
accommodations to facilitate the Term Loan.

 

Now, therefore, the Parties agree:

 


1.                                       EXECUTION AND DELIVERY. 
CONTEMPORANEOUSLY WITH THE CLOSING OF THE TERM LOAN, THE AMENDED AND RESTATED
LEASES, THE FIRST AMENDMENT, THE AMENDED AND RESTATED SECURITY AGREEMENTS, THE
AMENDED AND RESTATED SUBLEASES, THE AMENDED AND RESTATED SUBTENANT SECURITY
AGREEMENTS, THE AMENDED AND RESTATED GUARANTYS, THE TERMINATION AGREEMENTS, THE
SASAS, BILLS OF SALE FOR THE FF&E AND ALL OTHER AGREEMENTS, INSTRUMENTS AND
DOCUMENTS REQUIRED IN CONNECTION THEREWITH WILL BE EXECUTED AND DELIVERED BY THE
SNH PARTIES AND THE FIVE STAR PARTIES WHICH ARE PARTIES THERETO IN THE FORMS
AGREED TO BY SUCH PARTIES.


 


2.                                       COMMON STOCK.  CONTEMPORANEOUSLY WITH
THE CLOSING OF THE TERM LOAN, SNH WILL PURCHASE AND FIVE STAR WILL SELL
3,200,000 SHARES OF FIVE STAR’S COMMON STOCK, PAR VALUE $0.01 (THE “FVE COMMON
STOCK”), AND FIVE STAR AND SNH WILL ENTER INTO A REGISTRATION RIGHTS AGREEMENT
IN THE FORM OF EXHIBIT A (THE “REGISTRATION RIGHTS AGREEMENT”); PROVIDED,
HOWEVER, THAT FIVE STAR SHALL NOT ISSUE THE FVE COMMON STOCK TO SNH UNTIL FIVE
STAR RECEIVES NOTIFICATION FROM THE NYSE AMEX LLC OF THE NYSE AMEX LLC’S
APPROVAL FOR LISTING WITH THE NYSE AMEX LLC THE FVE COMMON STOCK TO BE ISSUED BY
FIVE STAR TO SNH PURSUANT TO THIS SECTION 2.  FIVE STAR AGREES TO SUBMIT WITHIN
FIVE BUSINESS DAYS OF THE DATE OF THIS AGREEMENT A LISTING APPLICATION WITH THE
NYSE AMEX LLC FOR LISTING APPROVAL WITH THE NYSE AMEX LLC OF THE FVE COMMON
STOCK.


 


3.                                       CONSIDERATION.  IN CONSIDERATION FOR
THE PURCHASE AND SALE OF THE FF&E, THE FVE COMMON STOCK AND CERTAIN OTHER
ACCOMMODATIONS AFFORDED THE SNH PARTIES BY THE FVE PARTIES AS CONTEMPLATED BY
THIS AGREEMENT AND THE OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND AS
REIMBURSEMENT FOR CERTAIN INTERNAL COSTS OF THE FIVE STAR PARTIES,
CONTEMPORANEOUSLY WITH THE CLOSING OF THE TERM LOAN, SNH WILL PAY FIVE STAR
$18,600,000 IN CASH AND EFFECT THE RENT REDUCTION PROVIDED IN SECTION 5 HEREOF.


 


4.                                       EXPENSES.  UPON RECEIPT OF INVOICES AND
IN ADDITION TO THE PAYMENT PROVIDED IN SECTION 3 HEREOF, SNH WILL PAY ALL PAST
AND FUTURE OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING ATTORNEY’S FEES, INCURRED
BY THE FIVE STAR PARTIES IN CONNECTION WITH OR ARISING FROM THE NEGOTIATION AND
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (BUT NOT COSTS AND
EXPENSES OF CONTINUED MAINTENANCE OR COMPLIANCE) AND THE OTHER AGREEMENTS,
INSTRUMENTS AND DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ALL PAST AND FUTURE COSTS AND
EXPENSES IN CONNECTION WITH OR ARISING FROM THE ORGANIZATION (BUT NOT THE
CONTINUED MAINTENANCE) OF ADDITIONAL SUBSIDIARIES AND LICENSING.


 


5.                                       RENT REDUCTION.  MINIMUM RENT (DEFINED
IN THE AMENDED AND RESTATED LEASES) FOR THE AMENDED AND RESTATED LEASE WHICH
INCLUDES THE LEASED PROPERTIES KNOWN AS THE NEW ENGLAND REHABILITATION HOSPITAL
AND THE BRAINTREE REHABILITATION HOSPITAL WILL, UPON CLOSING OF THE TERM LOAN,
BE REDUCED BY AN ANNUAL AMOUNT EQUAL TO $2,000,000 UNTIL THE EXPIRATION OR
SOONER TERMINATION OF THE FIXED TERM (AS DEFINED IN THAT AMENDED AND RESTATED
LEASE).

 

2

--------------------------------------------------------------------------------


 


6.                                       UNECONOMIC PROPERTIES.  SO LONG AS THE
FIRST AMENDMENT IS EFFECTIVE (AS SUCH AMENDMENT MAY BE AMENDED OR MODIFIED FROM
TIME TO TIME), IF THE TENANT UNDER THE TERM LOAN LEASE REASONABLY DETERMINES
THAT IT IS NO LONGER ECONOMICALLY PRACTICAL TO OPERATE A MORTGAGED PROPERTY AS
IT IS THEN OPERATED AND DESIRES TO MARKET SUCH MORTGAGED PROPERTY FOR SALE OR TO
REPLACE SUCH MORTGAGED PROPERTY WITH ANOTHER PROPERTY WHICH IS NOT THEN A
MORTGAGED PROPERTY, THEN UPON NOTICE TO SNH WITH SUPPORTING INFORMATION, TO THE
EXTENT SNH FINANCING MAY THEN DO SO IN COMPLIANCE WITH ITS COVENANTS UNDER THE
TERM LOAN, AND SO LONG AS SNH FINANCING WOULD NOT BE SUBJECT TO ANY MAKE-WHOLE
OR SIMILAR PAYMENT, THE LANDLORD UNDER THE TERM LOAN LEASE WILL REASONABLY
COOPERATE WITH THE TENANT AND NEGOTIATE IN GOOD FAITH WITH CITIBANK (OR ITS
SUCCESSORS) TO PERMIT SUCH A SALE OR REPLACEMENT OF SUCH MORTGAGED PROPERTY,
SUBJECT TO ANY REQUIRED PREPAYMENT OF THE TERM LOAN NOT BEING IN EXCESS OF THE
SALE PROCEEDS IF THE MORTGAGED PROPERTY IS SOLD OR, IF THE MORTGAGED PROPERTY IS
TO BE REPLACED, TO NO PREPAYMENT BEING REQUIRED, AND TO PERMIT AN AMENDMENT OF
THE TERM LOAN LEASE TO REDUCE THE MINIMUM RENT (DEFINED IN THE TERM LOAN LEASE)
UPON SUCH SALE, CONSISTENT WITH THE TERMS OF THE TERM LOAN LEASE AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE FIRST AMENDMENT, OR UPON SUCH
REPLACEMENT, TO ADJUST THE MINIMUM RENT, IF APPROPRIATE, ON TERMS ACCEPTABLE TO
THE LANDLORD AND TENANT.  TO THE EXTENT SUCH SALE OR REPLACEMENT COULD NOT BE
DONE BY SNH FINANCING IN COMPLIANCE WITH ITS COVENANTS UNDER THE TERM LOAN, SNH
FINANCING SHALL NEGOTIATE IN GOOD FAITH WITH CITIBANK (OR ITS SUCCESSORS) TO
OBTAIN THE CONSENT OF CITIBANK (OR ITS SUCCESSORS) TO SUCH SALE OR REPLACEMENT,
SUBJECT TO THE OTHER QUALIFICATIONS OF THE IMMEDIATELY PRECEDING SENTENCE.


 


7.                                       COOPERATION.  EACH OF THE PARTIES WILL
USE COMMERCIALLY REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS
AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND TO COOPERATE WITH EACH OTHER IN CONNECTION WITH THE FOREGOING, WHETHER
BEFORE OR AFTER THE CLOSING OF THE TERM LOAN.  ADDITIONALLY, THE FIVE STAR
PARTIES WILL TIMELY PROVIDE THE SNH PARTIES WITH INFORMATION AND DOCUMENTATION
REFLECTING THE HISTORICAL COST BASIS OF THE FIVE STAR PARTIES IN THE FF&E.


 


8.                                       REDEMPTION AND COMPLIANCE.  FIVE STAR
SHALL NOT AND SHALL CAUSE ITS SUBSIDIARIES NOT TO OFFER TO REDEEM OR REDEEM ANY
SHARES OF FIVE STAR COMMON STOCK IF AS A RESULT OF SUCH REDEMPTION THE FVE
COMMON STOCK ISSUED TO SNH BY FIVE STAR PURSUANT TO THIS AGREEMENT WOULD THEN
REPRESENT MORE THAN 9.8% OF THE THEN ISSUED AND OUTSTANDING SHARES OF FIVE STAR
COMMON STOCK; PROVIDED FOR THESE PURPOSES, SHARES ISSUED TO OFFICERS AND
EMPLOYEES WHICH ARE SUBJECT TO VESTING OR SIMILAR RESTRICTIONS SHALL NOT BE
DEEMED TO BE ISSUED AND OUTSTANDING.  FIVE STAR WILL REASONABLY COOPERATE WITH
ANY SNH REQUEST INVOLVING SNH’S COMPLIANCE WITH SECTION 856(D)(2)(B) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (INCLUDING THE APPLICABLE ATTRIBUTION
RULES OF SECTION 856(D)(5)).


 


9.                                       TRANSFER RESTRICTIONS.  SUBJECT TO
OWNERSHIP LIMITATIONS IN FIVE STAR’S GOVERNING INSTRUMENTS, AS THEY MAY BE IN
EFFECT FROM TIME TO TIME, FOR SO LONG AS FIVE STAR MAY HAVE NET OPERATING LOSS
CARRYFORWARDS OR SIMILAR TAX BENEFITS WHICH MAY BE APPLIED TO FIVE STAR’S FUTURE
TAXABLE INCOME AND THE APPLICATION OF SUCH LOSS CARRYFORWARDS OR BENEFITS MAY BE
LIMITED AS A RESULT OF OWNERSHIP CHANGES IN FIVE STAR’S STOCK PURSUANT TO
APPLICABLE TAX LAW, REGULATIONS OR RULES, SNH SHALL NOT SELL, DISPOSE OR
OTHERWISE TRANSFER, OR OFFER TO DO THE SAME, WITHOUT FIVE STAR’S PRIOR WRITTEN
CONSENT (NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), ANY SHARES OF
THE FVE COMMON STOCK.

 

3

--------------------------------------------------------------------------------


 


10.                                 INDEMNITY.  SHOULD ANY OF THE PARTIES
DEFAULT IN ITS OBLIGATIONS UNDER THE TERM LOAN OR ANY AGREEMENT, DOCUMENT OR
INSTRUMENT EXECUTED IN CONNECTION THEREWITH, SUCH DEFAULTING PARTIES WILL PAY OR
REIMBURSE ANY OTHER PARTY FOR ANY COST, EXPENSE, LOSS OR DAMAGE SUFFERED OR
INCURRED BY SUCH OTHER PARTY AS A RESULT OF SUCH DEFAULT.


 


11.                                 REPRESENTATIONS AND WARRANTIES OF FIVE STAR
PARTIES.  THE FIVE STAR PARTIES REPRESENT AND WARRANT TO THE SNH PARTIES THAT:


 


(A)                                  ORGANIZATION.  EACH OF THE FIVE STAR
PARTIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OR ORGANIZATION AND HAS FULL CORPORATE, TRUST, LIMITED
LIABILITY COMPANY OR LIMITED PARTNERSHIP POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS AS IT IS NOW BEING CONDUCTED AND TO OWN, OPERATE OR LEASE ITS
PROPERTIES AND ASSETS.


 


(B)                                 AUTHORIZATION.  EACH OF THE FIVE STAR
PARTIES HAS ALL REQUISITE CORPORATE, TRUST, LIMITED LIABILITY COMPANY OR LIMITED
PARTNERSHIP POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE
OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS WHICH IT IS REQUIRED TO EXECUTE AND
DELIVER IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND TO PERFORM ITS RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER.  THE
EXECUTION AND DELIVERY BY EACH OF THE FIVE STAR PARTIES OF THIS AGREEMENT AND
THE OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS WHICH THEY ARE REQUIRED TO
EXECUTE AND DELIVER IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE CONSUMMATION BY EACH OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, TRUST,
LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP ACTION.  THIS AGREEMENT AND THE
OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS REQUIRED TO BE EXECUTED AND DELIVERED
BY EACH OF THE FIVE STAR PARTIES IN CONNECTION THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY EACH OF THE FIVE STAR PARTIES PARTY THERETO AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY EACH OF THE OTHER PARTIES, CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH FIVE STAR PARTIES, ENFORCEABLE
AGAINST EACH OF THE FIVE STAR PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEMENT MAY BE SUBJECT TO (I) BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR LAWS RELATING TO CREDITORS’
RIGHTS GENERALLY, (II) GENERAL PRINCIPLES OF EQUITY (WHETHER APPLIED IN A
PROCEEDING AT LAW OR IN EQUITY) AND (III) ANY IMPLIED COVENANT OF GOOD FAITH AND
FAIR DEALING.


 


(C)                                  NO VIOLATION.  THE EXECUTION AND DELIVERY
BY EACH OF THE FIVE STAR PARTIES OF THIS AGREEMENT AND THE AGREEMENTS, DOCUMENTS
OR INSTRUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY THEM IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY DOES NOT, AND THE CONSUMMATION BY EACH OF
THEM OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, (I) CONFLICT WITH, OR
RESULT IN ANY VIOLATION OF OR DEFAULT UNDER, ANY PROVISION OF THE GOVERNING
INSTRUMENTS OF THE FIVE STAR PARTIES; (II) CONFLICT WITH OR RESULT IN ANY
VIOLATION OF OR DEFAULT UNDER, ANY LAW OR JUDGMENT APPLICABLE TO ANY SUCH
ENTITY, OR TO WHICH ANY OF THEIR RESPECTIVE PROPERTIES ARE SUBJECT; OR
(III) CONFLICT WITH, OR, WITH OR WITHOUT NOTICE OR THE LAPSE OF TIME, RESULT IN
A BREACH, TERMINATION (OR RIGHT OF TERMINATION) OR VIOLATION OF OR DEFAULT UNDER
THE TERMS OF ANY AGREEMENT, CONTRACT, INDENTURE OR OTHER INSTRUMENT TO

 

4

--------------------------------------------------------------------------------


 


WHICH ANY SUCH ENTITY IS A PARTY OR SUBJECT, OR TO WHICH ANY OF ITS RESPECTIVE
PROPERTIES ARE SUBJECT.


 


(D)                                 APPROVALS.  THE EXECUTION AND DELIVERY BY
EACH OF THE FIVE STAR PARTIES OF THIS AGREEMENT AND THE AGREEMENTS, DOCUMENTS OR
INSTRUMENTS REQUIRED TO EXECUTED AND DELIVERED BY THEM IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THE CONSUMMATION BY
IT OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT REQUIRE THE CONSENT, APPROVAL,
ORDER, OR AUTHORIZATION OF ANY PERSON UNDER ANY AGREEMENT, CONTRACT, INDENTURE
OR OTHER INSTRUMENT OR LAWS TO WHICH ANY FIVE STAR PARTY IS A PARTY OR SUBJECT
OR TO WHICH ANY OF ITS RESPECTIVE PROPERTIES ARE SUBJECT, AND NO DECLARATION,
FILING OR REGISTRATION WITH ANY GOVERNMENTAL ENTITY IS REQUIRED BY ANY SUCH
ENTITY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT
FOR CONSENTS WHICH HAVE BEEN OBTAINED AND FILINGS REQUIRED UNDER SECURITIES
LAWS.


 


(E)                                  FF&E.  THE FIVE STAR PARTIES HAVE, OR WILL
HAVE AT THE CLOSING OF THE TERM LOAN, TITLE TO ALL OF THE FF&E, FREE AND CLEAR
OF ANY LIENS OR ENCUMBRANCES, SUBJECT TO SNH’S RIGHT AND OBLIGATION TO ACQUIRE
THE FF&E PURSUANT TO THIS AGREEMENT.


 


(F)                                    COMMON SHARES.  THE FVE COMMON STOCK TO
BE ISSUED TO SNH, WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND NOT
SUBJECT TO ANY PREEMPTIVE RIGHTS AND ISSUED IN COMPLIANCE WITH ALL APPLICABLE
LAWS.  AS OF THE DATE OF THIS AGREEMENT AND AFTER GIVING EFFECT TO THE ISSUANCE
OF THE FVE COMMON STOCK, THE FVE COMMON STOCK TO BE ISSUED TO SNH BY FIVE STAR
WILL REPRESENT APPROXIMATELY 9.03% OF THE ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK OF FIVE STAR.


 


12.                                 REPRESENTATIONS AND WARRANTIES OF SNH.  THE
SNH PARTIES REPRESENT AND WARRANT TO THE FIVE STAR PARTIES:


 


(A)                                  ORGANIZATION.  EACH OF THE SNH PARTIES IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OR ORGANIZATION AND HAS FULL CORPORATE, REAL ESTATE INVESTMENT
TRUST, LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP POWER AND AUTHORITY TO
CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND TO OWN, OPERATE OR LEASE
ITS PROPERTIES AND ASSETS.


 


(B)                                 AUTHORIZATION.  EACH OF THE SNH PARTIES HAS
ALL REQUISITE CORPORATE, TRUST, LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER
AGREEMENTS, DOCUMENTS OR INSTRUMENTS WHICH IT IS REQUIRED TO EXECUTE AND DELIVER
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
TO PERFORM ITS RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION
AND DELIVERY BY EACH OF THE SNH PARTIES OF THIS AGREEMENT AND THE OTHER
AGREEMENTS, DOCUMENTS OR INSTRUMENTS WHICH THEY ARE REQUIRED TO EXECUTE AND
DELIVER IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THE CONSUMMATION BY EACH OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, TRUST, LIMITED LIABILITY
COMPANY OR LIMITED PARTNERSHIP ACTION.  THIS AGREEMENT AND THE OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY EACH OF THE
SNH PARTIES IN CONNECTION THIS

 

5

--------------------------------------------------------------------------------


 


AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY EACH OF THE SNH PARTIES PARTY THERETO AND, ASSUMING
DUE AUTHORIZATION, EXECUTION AND DELIVERY BY EACH OF THE OTHER PARTIES,
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH SNH PARTIES,
ENFORCEABLE AGAINST EACH OF THE SNH PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEMENT MAY BE SUBJECT TO (I) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR LAWS RELATING
TO CREDITORS’ RIGHTS GENERALLY, (II) GENERAL PRINCIPLES OF EQUITY (WHETHER
APPLIED IN A PROCEEDING AT LAW OR IN EQUITY) AND (III) ANY IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING.


 


(C)                                  NO VIOLATION.  THE EXECUTION AND DELIVERY
BY EACH OF THE SNH PARTIES OF THIS AGREEMENT AND THE AGREEMENTS, DOCUMENTS OR
INSTRUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY THEM IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY DOES NOT, AND THE CONSUMMATION BY EACH OF THEM
OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, (I) CONFLICT WITH, OR RESULT
IN ANY VIOLATION OF OR DEFAULT UNDER, ANY PROVISION OF THE GOVERNING INSTRUMENTS
OF ANY OF THE SNH PARTIES; (II) CONFLICT WITH OR RESULT IN ANY VIOLATION OF OR
DEFAULT UNDER, ANY LAW OR JUDGMENT APPLICABLE TO ANY SUCH ENTITY, OR TO WHICH
ANY OF THEIR RESPECTIVE PROPERTIES ARE SUBJECT; OR (III) CONFLICT WITH, OR, WITH
OR WITHOUT NOTICE OR THE LAPSE OF TIME, RESULT IN A BREACH, TERMINATION (OR
RIGHT OF TERMINATION) OR VIOLATION OF OR DEFAULT UNDER THE TERMS OF ANY
AGREEMENT, CONTRACT, INDENTURE OR OTHER INSTRUMENT TO WHICH ANY SUCH ENTITY IS A
PARTY OR SUBJECT, OR TO WHICH ANY OF ITS RESPECTIVE PROPERTIES ARE SUBJECT.


 


(D)                                 APPROVALS.  THE EXECUTION AND DELIVERY BY
EACH OF THE SNH PARTIES OF THIS AGREEMENT AND THE AGREEMENTS, DOCUMENTS OR
INSTRUMENTS REQUIRED TO EXECUTED AND DELIVERED BY THEM IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THE CONSUMMATION BY
IT OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT REQUIRE THE CONSENT, APPROVAL,
ORDER, OR AUTHORIZATION OF ANY PERSON UNDER ANY AGREEMENT, CONTRACT, INDENTURE
OR OTHER INSTRUMENT OR LAWS TO WHICH ANY SNH PARTY IS A PARTY OR SUBJECT OR TO
WHICH ANY OF ITS RESPECTIVE PROPERTIES ARE SUBJECT, AND NO DECLARATION, FILING
OR REGISTRATION WITH ANY GOVERNMENTAL ENTITY IS REQUIRED BY ANY SUCH ENTITY IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT
FOR CONSENTS WHICH HAVE BEEN OBTAINED AND FILINGS REQUIRED UNDER SECURITIES
LAWS.


 


(E)                                  PRIVATE PLACEMENT.


 


(I)                                     SNH IS (A) AN “ACCREDITED INVESTOR”
WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”); (B) AWARE THAT THE SALE OF THE
FVE COMMON STOCK TO IT IS BEING MADE IN RELIANCE ON A PRIVATE PLACEMENT
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND (C) ACQUIRING THE FVE
COMMON STOCK FOR ITS OWN ACCOUNT.


 


(II)                                  SNH UNDERSTANDS AND AGREES THAT THE FVE
COMMON STOCK IS BEING OFFERED IN A TRANSACTION NOT INVOLVING ANY PUBLIC OFFERING
WITHIN THE MEANING OF THE SECURITIES ACT, THAT THE FVE COMMON STOCK HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND THAT THE FVE COMMON STOCK MAY BE
OFFERED, RESOLD, PLEDGED

 

6

--------------------------------------------------------------------------------


 


OR OTHERWISE TRANSFERRED ONLY (A) IN A TRANSACTION NOT INVOLVING A PUBLIC
OFFERING, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, OR (C) TO FIVE STAR OR ONE OF ITS SUBSIDIARIES, IN EACH OF CASES
(A) THROUGH (C) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES, AND THAT IT WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THE
FVE COMMON STOCK FROM IT OF THE RESALE RESTRICTIONS REFERRED TO ABOVE, AS
APPLICABLE.


 


(III)                               SNH UNDERSTANDS THAT, UNLESS SOLD PURSUANT
TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT OR IN COMPLIANCE WITH RULE 144 PROMULGATED THEREUNDER, FIVE STAR
MAY REQUIRE THAT THE FVE COMMON STOCK WILL BEAR A LEGEND OR OTHER RESTRICTION
SUBSTANTIALLY TO THE EFFECT PROVIDED IN SECTION 14(A) HEREOF.


 


(IV)                              SNH:


 

(A)                              IS ABLE TO FEND FOR ITSELF IN THE TRANSACTIONS
CONTEMPLATED HEREBY;

 

(B)                                has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its prospective investment in the FVE Common Stock; and

 

(C)                                has the ability to bear the economic risks of
its prospective investment and can afford the complete loss of such investment.

 


(V)                                 SNH ACKNOWLEDGES THAT (A) IT HAS CONDUCTED
ITS OWN INVESTIGATION OF FIVE STAR AND THE TERMS OF THE FVE COMMON STOCK, (B) IT
HAS HAD ACCESS TO FIVE STAR’S PUBLIC FILINGS WITH THE SECURITIES AND EXCHANGE
COMMISSION AND TO SUCH FINANCIAL AND OTHER INFORMATION AS IT DEEMS NECESSARY TO
MAKE ITS DECISION TO PURCHASE THE FVE COMMON STOCK, AND (C) HAS BEEN OFFERED THE
OPPORTUNITY TO CONDUCT SUCH REVIEW AND ANALYSIS OF THE BUSINESS, ASSETS,
CONDITION, OPERATIONS AND PROSPECTS OF FIVE STAR AND ITS SUBSIDIARIES AND TO ASK
QUESTIONS OF FIVE STAR AND RECEIVED ANSWERS THERETO, EACH AS IT DEEMED NECESSARY
IN CONNECTION WITH THE DECISION TO PURCHASE THE FVE COMMON STOCK.  SNH FURTHER
ACKNOWLEDGES THAT IT HAS HAD SUCH OPPORTUNITY TO CONSULT WITH ITS OWN COUNSEL,
FINANCIAL AND TAX ADVISORS AND OTHER PROFESSIONAL ADVISERS AS IT BELIEVES IS
SUFFICIENT FOR PURPOSES OF THE PURCHASE OF THE FVE COMMON STOCK.


 


(VI)                              SNH UNDERSTANDS THAT FIVE STAR WILL RELY UPON
THE TRUTH AND ACCURACY OF THE FOREGOING REPRESENTATIONS, ACKNOWLEDGEMENTS AND
AGREEMENTS.


 


13.                                 ISSUANCE OF COMMON SHARES.  IT IS AGREED
THAT THE ISSUANCE OF THE FVE COMMON STOCK WILL NOT CONSTITUTE A PROHIBITED
CHANGE OF CONTROL (DEFINED IN THE TERM LOAN LEASE).


 


14.                                 LEGENDS.  SNH UNDERSTANDS AND AGREES THAT
ANY CERTIFICATE OR ACCOUNT STATEMENT REPRESENTING THE FVE COMMON STOCK SHALL
BEAR LEGENDS OR OTHER RESTRICTIONS SUBSTANTIALLY TO THE

 

7

--------------------------------------------------------------------------------


 


FOLLOWING EFFECT (IT BEING AGREED THAT IF THE FVE COMMON STOCK IS NOT
CERTIFICATED, OTHER APPROPRIATE RESTRICTIONS SHALL BE IMPLEMENTED TO GIVE EFFECT
TO THE FOLLOWING):


 


(A)                                  “THIS SECURITY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, (THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS SECURITY AGREES FOR THE
BENEFIT OF THE COMPANY THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (A) IN A TRANSACTION NOT INVOLVING A PUBLIC
OFFERING, (B) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, INCLUDING RULE 144 PROMULGATED UNDER THE SECURITIES ACT
(IF AVAILABLE), OR (C) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (A) THROUGH (C) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.”;


 


(B)                                 “THIS SECURITY IS SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE LEASE REALIGNMENT AGREEMENT,
DATED AS OF AUGUST [_], 2009, AMONG SENIOR HOUSING PROPERTIES TRUST, FIVE STAR
QUALITY CARE, INC. AND CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF FIVE STAR QUALITY CARE, INC.”;


 


(C)                                  ANY LEGEND GENERALLY APPEARING ON
CERTIFICATES OR ACCOUNT STATEMENTS FOR THE COMPANY’S SHARES; AND


 


(D)                                 ANY LEGEND REQUIRED BY APPLICABLE STATE
SECURITIES LAWS.


 


15.                                 NO AMENDMENT OF FINANCING DOCUMENTS.  NONE
OF THE SNH PARTIES SHALL ENTER, EFFECT OR CAUSE ANY AMENDMENT OR MODIFICATION TO
THE TERM LOAN OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT WITH RESPECT
THERETO IF SUCH AMENDMENT OR MODIFICATION WOULD BE MATERIALLY ADVERSE TO FIVE
STAR WITHOUT THE PRIOR WRITTEN CONSENT OF FVE (NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) AND ANY OTHER APPLICABLE FVE PARTY.


 


16.                                 ARBITRATION.


 


(A)                                  ANY DISPUTES, CLAIMS OR CONTROVERSIES
BETWEEN ANY SNH PARTY ON THE ONE HAND AND ANY FIVE STAR PARTY ON THE OTHER HAND
(I) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR (II) BROUGHT BY OR ON BEHALF OF ANY SHAREHOLDER OF
EITHER SNH OR FIVE STAR (WHICH, FOR PURPOSES OF THIS SECTION 16, SHALL MEAN ANY
SHAREHOLDER OF RECORD OR ANY BENEFICIAL OWNER OF SHARES OF EITHER SNH OR FIVE
STAR, OR ANY FORMER SHAREHOLDER OF RECORD OR BENEFICIAL OWNER OF SHARES OF
EITHER SNH OR FIVE STAR), EITHER ON ITS OWN BEHALF, ON BEHALF OF EITHER SNH OR
FIVE STAR OR ON BEHALF OF ANY SERIES OR CLASS OF SHARES OF EITHER SNH OR FIVE
STAR OR SHAREHOLDERS OF EITHER SNH OR FIVE STAR AGAINST EITHER SNH OR FIVE STAR
OR ANY TRUSTEE, DIRECTOR, OFFICER, MANAGER

 

8

--------------------------------------------------------------------------------


 


(INCLUDING REIT MANAGEMENT & RESEARCH LLC OR ITS SUCCESSOR), AGENT OR EMPLOYEE
OF EITHER SNH OR FIVE STAR, INCLUDING DISPUTES, CLAIMS OR CONTROVERSIES RELATING
TO THE MEANING, INTERPRETATION, EFFECT, VALIDITY, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT, THE DECLARATION OF TRUST OR THE BYLAWS OF SNH OR THE CHARTER OR
BYLAWS OF FIVE STAR (ALL OF WHICH ARE REFERRED TO AS “DISPUTES”) OR RELATING IN
ANY WAY TO SUCH A DISPUTE OR DISPUTES, SHALL ON THE DEMAND OF ANY PARTY TO SUCH
DISPUTE BE RESOLVED THROUGH BINDING AND FINAL ARBITRATION IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES (THE “RULES”) OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) THEN IN EFFECT, EXCEPT AS MODIFIED HEREIN.  FOR THE
AVOIDANCE OF DOUBT, AND NOT AS A LIMITATION, DISPUTES ARE INTENDED TO INCLUDE
DERIVATIVE ACTIONS AGAINST TRUSTEES, DIRECTORS, MANAGERS OR OFFICERS OF EITHER
SNH OR FIVE STAR AND CLASS ACTIONS BY A SHAREHOLDER OF EITHER SNH OR FIVE STAR
AGAINST THOSE INDIVIDUALS OR ENTITIES AND EITHER SNH AND FIVE STAR.


 


(B)                                 THERE SHALL BE THREE ARBITRATORS.  IF THERE
ARE (I) ONLY TWO PARTIES TO THE DISPUTE, EACH PARTY SHALL SELECT ONE ARBITRATOR
WITHIN 15 DAYS AFTER RECEIPT BY RESPONDENT OF A COPY OF THE DEMAND FOR
ARBITRATION AND (II) MORE THAN TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON THE
ONE HAND, AND ALL RESPONDENTS, ON THE OTHER HAND, SHALL EACH SELECT, BY THE VOTE
OF A MAJORITY OF THE CLAIMANTS OR THE RESPONDENTS, AS THE CASE MAY BE, ONE
ARBITRATOR.  THE TWO PARTY-NOMINATED ARBITRATORS SHALL JOINTLY NOMINATE THE
THIRD AND PRESIDING ARBITRATOR WITHIN 15 DAYS OF THE NOMINATION OF THE SECOND
ARBITRATOR.  IF ANY ARBITRATOR HAS NOT BEEN NOMINATED WITHIN THE TIME LIMIT
SPECIFIED HEREIN, THEN THE AAA SHALL PROVIDE A LIST OF PROPOSED ARBITRATORS IN
ACCORDANCE WITH THE RULES, AND THE ARBITRATOR SHALL BE APPOINTED BY THE AAA IN
ACCORDANCE WITH A LISTING, STRIKING AND RANKING PROCEDURE, WITH EACH PARTY
HAVING A LIMITED NUMBER OF STRIKES, EXCLUDING STRIKES FOR CAUSE.  FOR THE
AVOIDANCE OF DOUBT, THE ARBITRATORS APPOINTED BY THE PARTIES TO SUCH DISPUTE MAY
BE AFFILIATES OR INTERESTED PERSONS OF SUCH PARTIES BUT THE THIRD ARBITRATOR
ELECTED BY THE PARTY ARBITRATORS OR BY THE AAA SHALL BE UNAFFILIATED WITH EITHER
PARTY.


 


(C)                                  THE PLACE OF ARBITRATION SHALL BE BOSTON,
MASSACHUSETTS UNLESS OTHERWISE AGREED BY THE PARTIES.


 


(D)                                 THERE SHALL BE ONLY LIMITED DOCUMENTARY
DISCOVERY OF DOCUMENTS DIRECTLY RELATED TO THE ISSUES IN DISPUTE, AS MAY BE
ORDERED BY THE ARBITRATORS.


 


(E)                                  IN RENDERING AN AWARD OR DECISION (THE
“AWARD”), THE ARBITRATORS SHALL BE REQUIRED TO FOLLOW THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.  ANY ARBITRATION PROCEEDINGS OR AWARD RENDERED
HEREUNDER AND THE VALIDITY, EFFECT AND INTERPRETATION OF THIS ARBITRATION
AGREEMENT SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. §1 ET SEQ. 
THE AWARD SHALL BE IN WRITING AND MAY, BUT SHALL NOT BE REQUIRED TO, BRIEFLY
STATE THE FINDINGS OF FACT AND CONCLUSIONS OF LAW ON WHICH IT IS BASED.


 


(F)                                    EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
BY THIS AGREEMENT OR AS OTHERWISE AGREED BETWEEN THE PARTIES, EACH PARTY
INVOLVED IN A DISPUTE SHALL BEAR ITS OWN COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES), AND THE ARBITRATORS SHALL NOT RENDER AN AWARD THAT WOULD
INCLUDE SHIFTING OF ANY SUCH COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES) OR,
IN A DERIVATIVE CASE OR CLASS ACTION BY A SHAREHOLDER OF EITHER SNH OR FIVE
STAR, AWARD ANY PORTION OF SNH’S OR FIVE STAR’S AWARD TO THE CLAIMANT OR THE
CLAIMANT’S ATTORNEYS.  EACH

 

9

--------------------------------------------------------------------------------


 


PARTY (OR, IF THERE ARE MORE THAN TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON
THE ONE HAND, AND ALL RESPONDENTS, ON THE OTHER HAND, RESPECTIVELY) SHALL BEAR
THE COSTS AND EXPENSES OF ITS (OR THEIR) SELECTED ARBITRATOR AND THE PARTIES
(OR, IF THERE ARE MORE THAN TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON THE
ONE HAND, AND ALL RESPONDENTS, ON THE OTHER HAND) SHALL EQUALLY BEAR THE COSTS
AND EXPENSES OF THE THIRD APPOINTED ARBITRATOR.


 


(G)                                 THE AWARD SHALL BE FINAL AND BINDING UPON
THE PARTIES THERETO AND SHALL BE THE SOLE AND EXCLUSIVE REMEDY BETWEEN SUCH
PARTIES RELATING TO THE DISPUTE, INCLUDING ANY CLAIMS, COUNTERCLAIMS, ISSUES OR
ACCOUNTING PRESENTED TO THE ARBITRATORS.  JUDGMENT UPON THE AWARD MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION.  TO THE FULLEST EXTENT PERMITTED BY LAW, NO
APPLICATION OR APPEAL TO ANY COURT OF COMPETENT JURISDICTION MAY BE MADE IN
CONNECTION WITH ANY QUESTION OF LAW ARISING IN THE COURSE OF ARBITRATION OR WITH
RESPECT TO ANY AWARD MADE EXCEPT FOR ACTIONS RELATING TO ENFORCEMENT OF THIS
AGREEMENT TO ARBITRATE OR ANY ARBITRAL AWARD ISSUED HEREUNDER AND EXCEPT FOR
ACTIONS SEEKING INTERIM OR OTHER PROVISIONAL RELIEF IN AID OF ARBITRATION
PROCEEDINGS IN ANY COURT OF COMPETENT JURISDICTION.


 


(H)                                 ANY MONETARY AWARD SHALL BE MADE AND PAYABLE
IN U.S. DOLLARS FREE OF ANY TAX, DEDUCTION OR OFFSET.  THE PARTY AGAINST WHICH
THE AWARD ASSESSES A MONETARY OBLIGATION SHALL PAY THAT OBLIGATION ON OR BEFORE
THE 30TH DAY FOLLOWING THE DATE OF THE AWARD OR SUCH OTHER DATE AS THE AWARD MAY
PROVIDE.


 


17.                                 MISCELLANEOUS.


 


(A)                                  NO WAIVER.  NO FAILURE BY ANY PARTY TO
INSIST UPON THE STRICT PERFORMANCE OF ANY TERM HEREOF OR TO EXERCISE ANY RIGHT,
POWER OR REMEDY CONSEQUENT UPON A BREACH THEREOF SHALL CONSTITUTE A WAIVER OF
ANY SUCH BREACH OR OF ANY SUCH TERM.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO
WAIVER OF ANY BREACH SHALL AFFECT OR ALTER THIS AGREEMENT, WHICH SHALL CONTINUE
IN FULL FORCE AND EFFECT WITH RESPECT TO ANY OTHER THEN EXISTING OR SUBSEQUENT
BREACH.


 


(B)                                 SEVERABILITY.  ANY CLAUSE, SENTENCE,
PARAGRAPH, SECTION OR PROVISION OF THIS AGREEMENT HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL OR INEFFECTIVE SHALL NOT IMPAIR, INVALIDATE
OR NULLIFY THE REMAINDER OF THIS AGREEMENT, BUT RATHER THE EFFECT THEREOF SHALL
BE CONFINED TO THE CLAUSE, SENTENCE, PARAGRAPH, SECTION OR PROVISION SO HELD TO
BE INVALID, ILLEGAL OR INEFFECTIVE, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF
SUCH INVALID, ILLEGAL OR INEFFECTIVE PROVISIONS HAD NEVER BEEN CONTAINED
THEREIN.


 


(C)                                  NOTICES.


 


(I)                                     ANY AND ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME
SHALL BE DELIVERED EITHER IN HAND, BY TELECOPY WITH WRITTEN ACKNOWLEDGMENT OF
RECEIPT, OR BY MAIL OR FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER,
ADDRESSED TO THE RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED
WITH RETURN RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID
(IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).

 

10

--------------------------------------------------------------------------------


 


(II)                                  ALL NOTICES REQUIRED OR PERMITTED TO BE
SENT HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS
AGREEMENT UPON THE DATE OF ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY
TELECOPY, AND, IN ALL OTHER CASES, UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT
THAT WHENEVER UNDER THIS AGREEMENT A NOTICE IS EITHER RECEIVED ON A DAY WHICH IS
NOT A BUSINESS DAY OR IS REQUIRED TO BE DELIVERED ON OR BEFORE A SPECIFIC DAY
WHICH IS NOT A BUSINESS DAY, THE DAY OF RECEIPT OR REQUIRED DELIVERY SHALL
AUTOMATICALLY BE EXTENDED TO THE NEXT BUSINESS DAY.


 


(III)                               ALL SUCH NOTICES SHALL BE ADDRESSED,


 

if to any SNH Party:

 

Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  David J. Hegarty, President
Facsimile:  (617) 796-8349

 

with a copy to (which shall not constitute notice):

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Richard Teller
Facsimile: (617) 338-2880

 

if to any Five Star Party:

 

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts  02458
Attn:  Bruce J. Mackey, Jr., President
Facsimile:  (617) 658-1751

 

with a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Beacon Street
Boston, Massachusetts  02108
Attn.:  Louis A. Goodman
Facsimile:  (617) 573-4822

 


(IV)                              BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL HAVE THE RIGHT FROM
TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE THEIR
RESPECTIVE ADDRESSES AND

 

11

--------------------------------------------------------------------------------


 


FACSIMILE NUMBERS EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH NOTICE AND
EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS WITHIN THE
UNITED STATES OF AMERICA.


 


(D)                                 WAIVER; SUCCESSORS AND ASSIGNS.  NEITHER
THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY TO BE
CHARGED.  ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


(E)                                  COUNTERPARTS; HEADINGS.  THIS AGREEMENT MAY
BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE INSTRUMENT
AND SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF WHEN COPIES HEREOF, WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE PARTIES SHALL HAVE BEEN
SIGNED.  HEADINGS IN THIS AGREEMENT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL
NOT LIMIT OR AFFECT THE MEANING OF THE PROVISIONS HEREOF.


 


(F)                                    APPLICABLE LAW, ETC.  EXCEPT AS TO
MATTERS REGARDING THE INTERNAL AFFAIRS OF A PARTY AND ISSUES OF OR LIMITATIONS
ON ANY PERSONAL LIABILITY OF THE SHAREHOLDERS, MEMBERS AND LIMITED PARTNERS AND
TRUSTEES, DIRECTORS, MANAGERS AND GENERAL PARTNERS OF A PARTY, AS TO WHICH THE
LAWS OF A PARTY’S JURISDICTION OF FORMATION OR ORGANIZATION SHALL GOVERN, THIS
AGREEMENT SHALL BE INTERPRETED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF THAT WOULD REQUIRE THE APPLICATION OF
ANY LAW OF ANOTHER JURISDICTION.


 


(G)                                 ATTORNEYS’ FEES.  IF ANY LAWSUIT OR
ARBITRATION OR OTHER LEGAL PROCEEDING ARISES IN CONNECTION WITH THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT SOLELY AMONG THE PARTIES, THE
PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM THE OTHER PARTY THE
PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON APPEAL
THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.


 


(H)                                 NON-LIABILITY OF TRUSTEES AND DIRECTORS.


 


(I)                                     THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN OF THE PARTIES, COPIES OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO OR
RESTATEMENTS THEREOF (THE “DECLARATIONS”), ARE DULY FILED IN THE OFFICE OF THE
STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND PROVIDE THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH PARTIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH PARTIES.  ALL PERSONS DEALING WITH SUCH PARTIES, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF SUCH PARTIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

12

--------------------------------------------------------------------------------


 


(II)                                  A COPY OF THE ARTICLES OF INCORPORATION,
AS IN EFFECT ON THE DATE HEREOF, OF FIVE STAR, TOGETHER WITH ALL AMENDMENTS AND
SUPPLEMENTS THERETO, IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND.  NO DIRECTOR, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF FIVE STAR SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, FIVE STAR.  ALL PERSONS
DEALING WITH FIVE STAR, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF FIVE STAR
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 

Signatures appear on the pages to follow

 

13

--------------------------------------------------------------------------------


 

Executed under seal as of the date first above written.

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

SNH FM FINANCING TRUST

 

 

 

ELLICOTT CITY LAND I, LLC

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

O.F.C. CORPORATION

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

CCC OF KENTUCKY TRUST

 

 

 

LEISURE PARK VENTURE LIMITED PARTNERSHIP

 

By:

CC Leisure Park Corporation,

 

 

its General Partner

 

 

 

CCDE SENIOR LIVING LLC

 

 

 

CCOP SENIOR LIVING LLC

 

 

 

CCC PUEBLO NORTE TRUST

 

 

 

CCC RETIREMENT COMMUNITIES II, L.P.

 

By:

Crestline Ventures LLC,

 

 

its General Partner

 

 

 

CCC INVESTMENTS I, L.L.C.

 

 

 

CCC FINANCING I TRUST

 

 

 

CCC FINANCING LIMITED, L.P.

 

By:

CCC Retirement Trust,

 

 

its General Partner

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

HRES 1 PROPERTIES TRUST

 

 

14

--------------------------------------------------------------------------------


 

 

SNH NS PROPERTIES TRUST

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

CCOP SENIOR LIVING LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name:

David J. Hegarty

 

 

Title:

President

 

 

 

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

FVE FM FINANCING, INC.

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

FS TENANT HOLDING COMPANY TRUST

 

 

 

FS COMMONWEALTH LLC

 

 

 

FS PATRIOT LLC

 

 

 

FIVE STAR QUALITY CARE — NS TENANT,

 

LLC

 

 

 

ANNAPOLIS HERITAGE PARTNERS, LLC

 

 

 

COLUMBIA HERITAGE PARTNERS, LLC

 

 

 

ENCINITAS HERITAGE PARTNERS, LLC

 

 

 

FIVE STAR QUALITY CARE-AZ, LLC

 

 

 

FIVE STAR QUALITY CARE-CA, LLC

 

 

 

FIVE STAR QUALITY CARE-COLORADO, LLC

 

 

 

FIVE STAR QUALITY CARE-FL, LLC

 

 

 

FIVE STAR QUALITY CARE-GA, LLC

 

 

 

FIVE STAR QUALITY CARE-GHV, LLC

 

 

 

FIVE STAR QUALITY CARE-IA, INC.

 

 

 

FIVE STAR QUALITY CARE-IA, LLC

 

 

 

FIVE STAR QUALITY CARE-MN, LLC

 

 

 

FIVE STAR QUALITY CARE-MO, LLC

 

 

 

FIVE STAR QUALITY CARE-MS, LLC

 

 

 

FIVE STAR QUALITY CARE-NE, INC.

 

15

--------------------------------------------------------------------------------


 

 

FIVE STAR QUALITY CARE-NE, LLC

 

 

 

FIVE STAR QUALITY CARE-VA, LLC

 

 

 

FIVE STAR QUALITY CARE-WI, LLC

 

 

 

FIVE STAR QUALITY CARE-WY, LLC

 

 

 

FREDERICK HERITAGE PARTNERS, LLC

 

 

 

FRESNO HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

By:  Hamilton Place, LLC, its General Partner

 

 

 

HAGERSTOWN HERITAGE PARTNERS, LLC

 

 

 

MORNINGSIDE OF BELMONT, LLC

 

 

 

MORNINGSIDE OF COLUMBUS, L.P.

 

By:  LifeTrust America, Inc., its General Partner

 

 

 

MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP

 

By:  LifeTrust America, Inc., its General Partner

 

 

 

MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP

 

By: LifeTrust America, Inc., its General Partner

 

 

 

MORNINGSIDE OF GALLATIN, LLC

 

 

 

MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

By: LifeTrust America, Inc., its General Partner

 

 

 

NEWARK HERITAGE PARTNERS I, LLC

 

 

 

NEWARK HERITAGE PARTNERS II, LLC

 

 

 

REDLANDS HERITAGE PARTNERS, LLC

 

 

 

ROSEVILLE HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

By:  Hamilton Place, LLC, its General Partner

 

 

 

FIVE STAR QUALITY CARE-CA II, LLC

 

 

 

FIVE STAR QUALITY CARE-IN, LLC

 

 

 

FIVE STAR QUALITY CARE-KS, LLC

 

 

 

FIVE STAR QUALITY CARE-MD, LLC

 

 

 

FIVE STAR QUALITY CARE-TX, LLC

 

 

 

FIVE STAR QUALITY CARE-WI, LLC

 

 

 

FS LAFAYETTE TENANT TRUST

 

16

--------------------------------------------------------------------------------


 

 

FS LEISURE PARK TENANT TRUST

 

 

 

FS LEXINGTON TENANT TRUST

 

 

 

FS TENANT POOL I TRUST

 

 

 

FS TENANT POOL II TRUST

 

 

 

FS TENANT POOL III TRUST

 

 

 

FS TENANT POOL IV TRUST

 

 

 

FSQC-AL, LLC

 

 

 

MORNINGSIDE OF ANDERSON, L.P.

 

By: LifeTrust America, Inc., its General Partner

 

 

 

MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP

 

By: LifeTrust America, Inc., its General Partner

 

 

 

FIVE STAR QUALITY CARE-IL, LLC

 

 

 

FIVE STAR QUALITY CARE-KS, LLC

 

 

 

FIVE STAR QUALITY CARE-NJ, LLC

 

 

 

FIVE STAR QUALITY CARE-VA, LLC

 

 

 

MORNINGSIDE OF GREENWOOD, L.P.

 

By: LifeTrust America, Inc.

 

 

 

MORNINGSIDE OF SKIPWITH-RICHMOND,

 

LLC

 

 

 

STOCKTON HERITAGE PARTNERS, LLC

 

 

 

FIVE STAR QUALITY CARE-MD, LLC

 

 

 

FIVE STAR QUALITY CARE-NC, LLC

 

 

 

FIVE STAR QUALITY CARE-SAVANNAH, LLC

 

 

 

MORNINGSIDE OF BELLGRADE, RICHMOND,

 

LLC

 

 

 

MORNINGSIDE OF CHARLOTTESVILLE, LLC

 

 

 

MORNINGSIDE OF NEWPORT NEWS, LLC

 

 

 

THE HEARTLANDS RETIREMENT
COMMUNITY-ELLICOTT CITY I, INC.

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

President

 

17

--------------------------------------------------------------------------------


 

SCHEDULE A
Leases

 

1.                                       AMENDED AND RESTATED MASTER LEASE
AGREEMENT (LEASE NO. 1), DATED AS OF JUNE 30, 2008, BY AND AMONG ELLICOTT CITY
LAND I, LLC, ELLICOTT CITY LAND II, LLC, SNH CHS PROPERTIES TRUST, SPTIHS
PROPERTIES TRUST, SPTMNR PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, SNH/LTA
PROPERTIES GA LLC, AND SAVANNAH SQUARE, INC. (AS LANDLORD) AND FIVE STAR QUALITY
CARE TRUST (AS TENANT);

 

2.                                       AMENDED AND RESTATED MASTER LEASE
AGREEMENT (LEASE NO. 2), DATED AS OF JUNE 30, 2008, BY AND AMONG CCC FINANCING I
TRUST, CCC OF KENTUCKY TRUST, CCC OHIO HEALTHCARE TRUST, CCC PUEBLO NORTE TRUST,
CCC INVESTMENTS I, L.L.C., CCCP SENIOR LIVING LLC, CCDE SENIOR LIVING LLC, CCFL
SENIOR LIVING LLC, CCOP SENIOR LIVING  LLC, CCSL SENIOR LIVING LLC, LTJ SENIOR
COMMUNITIES LLC, CCC FINANCING LIMITED, L.P., CCC RETIREMENT TRUST, CCC
RETIREMENT COMMUNITIES II, L.P., HRES1 PROPERTIES TRUST, LEISURE PARK VENTURE
LIMITED PARTNERSHIP AND PANTHER HOLDINGS LEVEL I, L.P., (AS LANDLORD) AND FS
COMMONWEALTH LLC, FS PATRIOT LLC, FS TENANT HOLDING COMPANY TRUST, AND FS TENANT
POOL III TRUST (AS TENANT);

 

3.                                       AMENDED AND RESTATED MASTER LEASE
AGREEMENT (LEASE NO. 3), DATED AS OF JUNE 30, 2008, BY AND AMONG SNH SOMERFORD
PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, AND SPTMNR PROPERTIES TRUST (AS
LANDLORD) AND FIVE STAR QUALITY CARE TRUST (AS TENANT), AS AMENDED;

 

4.                                       AMENDED AND RESTATED MASTER LEASE
AGREEMENT (LEASE NO. 4), DATED AS OF AUGUST 1, 2008, BY AND BETWEEN SNH NS
PROPERTIES TRUST (AS LANDLORD) AND FIVE STAR QUALITY CARE - NS TENANT, LLC (AS
TENANT);

 

5.                                       LEASE AGREEMENT, DATED AS OF
NOVEMBER 19, 2004, BY AND AMONG MSD — MACON, LLC, MSD — BEAUFORT, LLC, MSD —
CAMDEN, LLC, MSD — HARTSVILLE, LLC, MSD — LEXINGTON, LLC, MSD — ORANGEBURG, LLC,
MSD — SENECA, LLC, MSD — CULLMAN, LLC, MSD — MADISON, LLC, MSD — SHEFFIELD, LLC,
MSD — BOWLING GREEN, LLC, MSD — PADUCAH, LLC, MSD — CONYERS, LLC, MSD —
GAINESVILLE, LLC, MSD — CLEVELAND, LLC AND MSD — COOKEVILLE, LLC (AS LANDLORD)
AND MORNINGSIDE OF MACON, LLC, MORNINGSIDE OF BEAUFORT, LLC, MORNINGSIDE OF
CAMDEN, LLC, MORNINGSIDE OF HARTSVILLE, LLC, MORNINGSIDE OF LEXINGTON, LLC,
MORNINGSIDE OF ORANGEBURG, LLC, MORNINGSIDE OF SENECA, L.P., MORNINGSIDE OF
CULLMAN, LLC, MORNINGSIDE OF MADISON, LLC, MORNINGSIDE OF SHEFFIELD, LLC,
MORNINGSIDE OF BOWLING GREEN, LLC, MORNINGSIDE OF PADUCAH, LLC, MORNINGSIDE OF
CONYERS, LLC, MORNINGSIDE OF  GAINESVILLE, LLC, MORNINGSIDE OF  CLEVELAND, LLC
AND MORNINGSIDE OF COOKEVILLE, LLC;

 

6.                                       LEASE AGREEMENT, DATED AS OF
NOVEMBER 19, 2004, BY AND AMONG MSD - JACKSON, LLC, MSD - KNOXVILLE, LLC, MSD -
FRANKLIN, LLC, AND MSD - HOPKINSVILLE, LLC (AS LANDLORD) AND MORNINGSIDE OF
JACKSON, LLC, MORNINGSIDE OF KNOXVILLE, LLC, MORNINGSIDE OF FRANKLIN, LLC AND
MORNINGSIDE OF HOPKINSVILLE, LIMITED PARTNERSHIP (AS TENANT); AND

 

--------------------------------------------------------------------------------


 

7.                                       MASTER LEASE AGREEMENT, DATED AS OF
SEPTEMBER 1, 2008, BY AND AMONG SNH RMI FOX RIDGE MANOR PROPERTIES LLC, SNH RMI
JEFFERSON MANOR PROPERTIES LLC, SNH RMI MCKAY MANOR PROPERTIES LLC, SNH RMI
NORTHWOOD MANOR PROPERTIES LLC, SNH RMI OAK WOODS MANOR PROPERTIES LLC, SNH RMI
PARK SQUARE MANOR PROPERTIES LLC, SNH RMI SMITH FARMS MANOR PROPERTIES LLC, AND
SNH RMI SYCAMORE MANOR PROPERTIES LLC, (AS LANDLORD) AND FIVE STAR QUALITY
CARE-RMI, LLC (AS TENANT).

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B
Mortgaged Properties

 

Forum at Desert Harbor

13840 North Desert Harbor Drive

Peoria, AZ 85381

 

Forum at Tucson

2500 North Rosemont Blvd.

Tucson, AZ 85712

 

The Remington Club I

16925 Hierba Drive

San Diego, CA 92128

 

The Remington Club II

16916 Hierba Drive

San Diego, CA 92128

 

Rio Las Palmas

877 East March Lane

Stockton, CA 95207

 

Foulk Manor North

1212 Foulk Road

Wilmington, DE 19803

 

Park Summit at Coral Springs

8500 Royal Palm Blvd.

Coral Springs, FL 33065

 

Coral Oaks

900 West Lake Road

Palm Harbor, FL 34684

 

Savannah Square

One Savannah Square Drive

Savannah, GA 31406

 

Forum at the Crossing

8505 Woodfield Crossing Blvd.

Indianapolis, IN 46240

 

Forum at Overland Park

3501 West 95th Street

Overland Park, KS 66206

 

Forum at Brookside

200 Brookside Drive

Louisville, KY 40243

 

Gables at Winchester

299 Cambridge Street

Winchester, MA 01890

 

HeartFields at Easton

700 Port Street

Easton, MD 21601

 

--------------------------------------------------------------------------------


 

Heartlands at Ellicott City

3004 North Ridge Road

Ellicott City, MD 21043

 

Heartlands at Severna Park

715 Benfield Road

Severna Park, MD 21146

 

Aspenwood

14400 Homecrest Road

Silver Springs, MD 20906

 

HeartFields at Cary

1050 Crescent Green Drive

Cary, NC 27511

 

Montebello

10500 Academy Road

Albuquerque, NM 87111

 

Forum at Knightsbridge

4590 and 4625 Knightsbridge Blvd.

Columbus, OH 43214

 

Forum at Memorial Woods

777 North Post Oak Road

Houston, TX 77024

 

Forum at Lincoln Heights

311 West Nottingham Road

San Antonio, TX 78209

 

Forum at Woodlands

5055 W Panther Creek Drive

Woodlands, TX 77381

 

Morningside of Charlottesville

491 Crestwood Drive

Charlottesville, VA 22903

 

HeartFields at Fredericksburg

20 HeartFields Lane

Fredericksburg, VA 22405

 

Morningside of Bellgrade

2800 Polo Parkway

Midlothian, VA 23113

 

Morningside of Newport News

655 Denbigh Boulevard

Newport News, VA 23608

 

Meadowmere - Northshore Assisted Living

10803 North Port Washington Road

Mequon, WI 53092

 

4

--------------------------------------------------------------------------------